        Case 1:19-cv-05854-AKH Document 23 Filed 08/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------X
CITY OF STERLING HEIGHTS GENERAL
EMPLOYEES' RETIREMENT SYSTEM,
Individually and on Behalf of All Others
Similarly Situated,                                    Case No. 1: 19-cv-05854-AKH

                          Plaintiff,

       vs.

ANHEUSER-BUSCH INBEV SA/NV,
CARLOS BRITO, FELIPE DUTRA, and
JOHN BLOOD,

                          Defendants.
----------------X
                        STIPULATION AND fPROPOSED1 ORDER

               IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff and

Defendants, through their undersigned counsel, as follows:

               1.     Defendants' time to respond to the complaint filed with the Court on

June 21, 2019 (the "Original Complaint"), by motion, answer or otherwise, shall be extended as

described in paragraph 3 below.

               2.     Within sixty (60) days after entry of an Order appointing Lead Plaintiff and

Lead Plaintiffs Counsel, Lead Plaintiff shall either (a) advise Defendants that Lead Plaintiff will

proceed with the Original Complaint, or (b) file an Amended Complaint (the "Amended

Complaint").

               3.     Defendants' responses, by motion, answer or otherwise, to the Original

Complaint or the Amended Complaint, as determined by Lead Plaintiffs actions described above
         Case 1:19-cv-05854-AKH Document 23 Filed 08/26/19 Page 2 of 2




in paragraph 2, shall be due sixty (60) days after (a) notice to Defendants that Lead Plaintiff will

proceed with the Original Complaint, or (b) service of the Amended Complaint.

               4.      If any Defendant responds to the Original Complaint or Amended

Complaint by motion, (a) Lead Plaintiffs opposition to such motion shall be due sixty (60) days

after service of the opening papers on the motion, and (b) the moving Defendant's reply papers

shall be due forty-five (45) days after service of the opposition.


Dated:         New York, New York
               August 26, 2019

Respectfully submitted,

ROBBINS GELLER RUDMAN & DOWD LLP                     SULLIVAN & CROMWELL LLP

By:   Jo.vi~ A. Eo~e~kld,           ,~, (Ol\Stn+)
Samuel H. Rudman (srudman@rgrdlaw.com)
                                                     By:_~....::..11.___;_;._.,.......;;....;..;~-+-.........__L_T_
                                                     Brian T. Frawley (frawleyb ullcrom.com)
David A. Rosenfeld (drosenfeld@rgrdlaw.com)          Matthew J. Porpora (porporam@sullcrom.com)
58 South Service Road, Suite 200                     Leonid Traps (trapsl@sullcrom.com)
Melville, NY 11747                                   125 Broad Street
Tel: (631) 367-7100                                  New York, New York 10004
Fax: (631) 367-1173                                  Tel: (212) 558-4000
                                                     Fax: (212) 558-3588
Attorneys for Plaintiff City ofSterling Heights      Attorneys for Defendants Anheuser-Busch
General Employees' Retirement System                 InBev SA/NV, Carlos Brito, Felipe Dutra, and
                                                     John Blood


SO ORDERED

New York, New York

Date:- - - - -
                                                      The Honorable Alvin K. Hellerstein
                                                      United States District Judge
